UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	September 1, 2013 – February 28, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Semiannual report 2 | 28 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Terms and definitions 12 Other information for shareholders 13 Trustee approval of management contract 14 Financial statements 20 Shareholder meeting results 60 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Bond prices may fall or fail to rise over time for reasons including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Stock and bond markets have exhibited some volatility this year, as the global economy continues to heal slowly, and new geopolitical risks have emerged. This fluctuating investment climate drives home the importance of portfolio diversification. In this environment, we believe Putnam’s active investment research and strategies are well suited to serve investors pursuing income and capital appreciation goals. In addition to sound investment strategies, your portfolio also benefits from sound advice, we believe. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance — and can help guide you toward your investment goals. As always, thank you for investing with Putnam. About the fund Seeking opportunities from high-yield bonds and convertibles The average investor may think of bonds as government-sponsored securities that offer relatively low risk and less volatility than the stock market. However, high-yield corporate bonds and convertible securities, the types of investments primarily held by Putnam High Income Securities Fund, are different. Both are issued by companies rather than the government. Moreover, high-yield corporates and convertibles can offer greater returns than other bonds — but also carry a greater potential for risk, such as the risk of corporate default or periodic illiquidity. High-yield bonds are deemed to have less than investment-grade status, which means their issuing companies are considered more likely to default on their debt than more creditworthy companies. High-yield bond prices tend to follow individual companies’ fundamentals as well as interest-rate levels. While lower-rated corporate bonds may carry higher risk, they provide potentially higher levels of yield to compensate investors for that risk. What sets convertible securities apart is a built-in option that allows the investor to exchange — or convert — the security for a fixed number of shares of common stock of the issuer. Convertible securities pay interest, although frequently at a lower rate than traditional bonds, and the amount of interest does not change as the price of the underlying stock(s) increases or decreases. Building a portfolio of high-yield bonds and convertible securities requires intensive research and analysis. Putnam’s global equity and credit research analysts conduct rigorous research in an effort to determine the true worth of the issuing company’s business. The fund’s portfolio managers then construct a portfolio that they believe offers the best return potential, while being mindful of risk. How closed-end funds differ from open-end funds Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. 2 High Income Securities Fund High Income Securities Fund 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 10–11 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. The blended benchmark was previously shown as two individual indexes. † Returns for the six-month period are not annualized, but cumulative. 4 High Income Securities Fund Interview with your fund’s portfolio managers What was the market environment like for high - yield convertibles and bonds during the past six months? Eric: It was a generally supportive environment for both asset classes. High-yield convertible securities rode a wave of rising stock prices and solid demand to post a gain that nearly matched the performance of the broad equity market, as measured by the S&P 500 Index. This performance, which occurred despite investor concerns about the pace and eventual withdrawal of the Federal Reserve’s stimulative bond-buying program, came on the heels of a multi-year rally in stocks and a fairly continuous tightening in credit spreads [the yield advantage corporate bonds offer over U.S. Treasuries]. Rob: In the high-yield bond market, following an early-period bout of uncertainty related to the U.S. debt ceiling, the asset class rallied in October, as a short-term funding bill signed by President Obama temporarily resolved the debt crisis. The market fluctuated in a fairly narrow trading range until February, held in check by higher interest rates that resulted from the Fed’s December announcement that it would begin reducing its bond buying and by lackluster economic data. These issues, coupled with concern about *The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50%of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/14. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 12. High Income Securities Fund 5 emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. By February, with EM stress abating and the U.S. debt-ceiling crisis finally settled, high-yield investors were encouraged by the resiliency of U.S. stocks and lower Treasury yields, along with robust inflows into the asset class amid light new supply. The high-yield market was also buoyed by investors largely dismissing weak economic data as a function of severe weather, and by the fact that the crisis in Ukraine remained localized. For the period as a whole, high-yield bonds were among the best-performing fixed-income sectors. The fund registered a solid absolute return, but lagged its blended benchmark. What factors hampered the fund’s relative performance? Eric: On the high-yield convertibles side of the fund, adverse security selection in financials, consumer cyclicals, energy, and transportation, along with an underweight in the strong-performing technology sector, weighed on the fund’s performance versus the benchmark. In terms of individual holdings, the biggest detractors were an underweight in semiconductor maker Micron Technology, oil and gas exploration and development company Halcon Resources, and automaker Ford Motor. Not holding two sizeable index components — government-sponsored mortgage-finance provider FNMA and air carrier United Credit qualities are shown as a percentage of the fund’s net assets as of 2/28/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Income Securities Fund Continental Holdings — also worked against the fund. Rob: Within the fund’s high-yield bond portfolio, lighter-than-benchmark stakes in metals and mining and diversified media, coupled with subpar security selection in energy and utilities, were the primary areas of weakness. With respect to individual investments, the biggest individual detractor was wireless services provider NII Holdings, which announced shortly after period-end that it plans to explore strategic options following a warning in February that it faces long-term liquidity issues. We held common stock, as well as bonds issued by NII Capital, the financing subsidiary of NII Holdings, and sold both positions during the period. Which areas aided the fund’s performance versus the benchmark? Eric: Among convertible securities, selections in health care and consumer staples were the primary contributors, most notably drugstore operator Rite Aid. Avoiding several underperforming index constituents also helped the fund’s relative return, specifically, software developer Nuance Communications; pharmaceuticals distributor Omnicare; and Chart Industries, which develops products for cryogenic and gas-processing applications. Rob: On the high-yield bond side of the fund, an overweight in financials was, by far, the biggest relative contributor. An This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. High Income Securities Fund 7 overweight in cable and satellite, along with solid bond picks in gaming, lodging and leisure, and broadcasting, also bolstered the fund’s performance. Looking at individual holdings, the top contributors were global payments processing company First Data, telecommunications services provider Sprint Communications, United Kingdom-based financial services company Lloyds Bank, and chemicals maker Huntsman. The fund reduced its distribution rate during the period. What led to that decision? Rob: In February, the fund’s monthly distribution rate was lowered to $0.033 from $0.039 due to a reduction in the amount of income earned by the portfolio, which resulted from the generally lower yields available in the marketplace. What is your outlook for the months ahead? Rob: In our view, the prospects for U.S. economic growth continue to look favorable, buoyed by improving trends in employment, housing, and corporate capital expenditures. Additionally, despite the fact that the Fed has begun tapering its bond buying, overall monetary policy remains accommodative. Moreover, the smooth transition from Ben Bernanke to Janet Yellen as Fed chair reflects investors’ expectations that current monetary policy will continue. We believe the weak economic readings in January, such as the Institute for Supply Management’s Purchasing Managers Index, as well as disappointing automobile sales, were largely the result of adverse weather conditions affecting some of the country’s most densely populated regions. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 High Income Securities Fund At period-end, the high-yield default rate stood at 0.67%, its lowest level since December2007, and considerably below the long-term average of 3.9%. Given our generally constructive view of fundamentals, we believe the default rate could remain low through 2015. While high-yield spreads compressed during the period, they were still above the euphorically tight levels that we saw in 2007 and remained closer to their historical averages. Consequently, in light of our fundamental view of the market and low default expectations, we believe spreads are fairly attractive. Eric, what are your closing thoughts on the outlook for convertibles? We’re bullish about the prospects for convertible bonds in 2014, because we believe returns are likely to be attractive on a relative basis compared with fixed-income alternatives and on a risk-adjusted basis relative to equities. Furthermore, given our outlook for continued improvement in the U.S. economy, we believe supply-and-demand dynamics should remain positive and the default rate should remain below the long-term average. Thanks for bringing us up to date, gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. High Income Securities Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 2/28/14 NAV Market price Annual average Life of fund (since 7/9/87) 9.22% 8.80% 10 years 108.74 112.24 Annual average 7.64 7.82 5 years 138.46 124.80 Annual average 18.98 17.59 3 years 25.81 19.63 Annual average 7.95 6.16 1 year 13.15 10.31 6 months 9.32 12.85 Performance assumes reinvestment of distributions and does not account for taxes. Fund price and distribution information For the six-month period ended 2/28/14 Distributions Number 6 Income $0.2282 Capital gains — Total Share value NAV Market price 8/31/13 $8.76 $7.68 2/28/14 9.34 8.43 Current rate (end of period) NAV Market price Current dividend rate* 4.27% 4.73% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 10 High Income Securities Fund Comparative index returns For periods ended 2/28/14 Fund’s blended benchmark (50% JPMorgan Developed High Yield Lipper Convertible Securities Index/50% BofA Merrill Lynch All- Funds (closed-end) Convertibles Speculative Quality Index) category average* Annual average Life of fund (since 7/9/87) —† 8.66% 10 years 129.69% 100.81 Annual average 8.67 7.15 5 years 168.12 168.81 Annual average 21.81 21.46 3 years 32.34 31.17 Annual average 9.79 9.42 1 year 15.57 19.90 6 months 11.37 12.58 Index and Lipper results should be compared with fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/14, there were 11, 11, 11, 11, 9, and 2 funds, respectively, in this Lipper category. † The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 NAV Market price Annual average Life of fund (since 7/9/87) 9.20% 8.76% 10 years 108.83 111.14 Annual average 7.64 7.76 5 years 132.20 118.07 Annual average 18.35 16.87 3 years 26.19 18.78 Annual average 8.06 5.91 1 year 11.51 7.97 6 months 7.15 9.23 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. High Income Securities Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. BofA Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 High Income Securities Fund Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2014, Putnam employees had approximately $460,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. High Income Securities Fund 13 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, 14 High Income Securities Fund jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, High Income Securities Fund 15 the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. 16 High Income Securities Fund Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This High Income Securities Fund 17 information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Convertible Securities Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): 18 High Income Securities Fund One-year period 1st Three-year period 2nd Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2012, there were 11, 11 and 11 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. High Income Securities Fund 19 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 High Income Securities Fund The fund’s portfolio 2/28/14 (Unaudited) CORPORATE BONDS AND NOTES (40.1%)* Principal amount Value Basic materials (3.2%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $36,000 $38,565 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 140,000 177,975 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 93,825 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 155,000 155,969 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 193,000 207,716 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 120,000 128,100 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 65,000 64,838 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 150,850 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 329,600 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 125,000 133,750 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 34,493 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 170,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 75,000 82,688 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 157,500 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 54,500 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 55,000 55,275 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 185,000 202,575 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 75,000 91,500 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 70,000 72,363 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 65,000 66,788 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 135,000 140,738 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 160,000 180,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 25,000 27,594 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 130,000 132,438 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 75,000 66,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 160,000 184,800 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 61,050 High Income Securities Fund 21 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Basic materials cont. Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $30,000 $32,025 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,350 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 67,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 35,000 34,738 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 180,000 202,500 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 30,000 30,938 PQ Corp. 144A sr. notes 8 3/4s, 2018 110,000 121,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 94,775 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 85,000 92,650 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 82,969 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 65,813 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 60,000 66,600 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 108,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 21,950 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 27,313 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 10,275 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 135,000 153,225 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 30,000 32,400 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 50,000 54,000 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 87,338 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 21,300 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 110,000 108,075 Capital goods (2.6%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 175,000 189,875 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 270,000 311,175 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 35,000 38,281 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 82,500 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 150,800 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 95,000 100,344 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 125,000 132,500 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 65,000 65,813 22 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Capital goods cont. Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) $50,000 $55,750 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 166,500 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 115,000 112,988 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 35,000 37,275 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 110,000 89,375 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 105,000 107,888 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 85,000 90,738 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 185,000 243,483 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 110,000 116,600 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 180,000 174,600 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 66,463 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 160,000 174,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 15,000 15,900 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 212,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 65,000 67,925 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 129,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 223,963 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 100,000 110,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 27,063 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 155,000 163,138 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 107,000 114,811 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 55,000 58,163 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 25,000 27,563 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 65,000 65,813 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 149,975 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 90,000 88,875 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 50,000 51,875 High Income Securities Fund 23 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Communication services (4.8%) Adelphia Communications Corp. escrow bonds zero%, 2015 $235,000 $1,645 Adelphia Communications Corp. escrow bonds zero%, 2014 20,000 140 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 166,950 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 41,213 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 46,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 154,788 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 115,000 115,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 76,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 37,713 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 125,000 121,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 121,613 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 110,000 116,600 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 26,125 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 40,000 42,700 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 175,000 179,375 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 73,288 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 211,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 171,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 141,000 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 185,000 207,200 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 125,000 144,688 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 31,575 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 142,675 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 163,850 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 50,000 52,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 104,738 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 215,000 233,544 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 400,000 430,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 95,519 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 22,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 109,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 40,000 42,300 24 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Communication services cont. Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 $85,000 $92,225 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 85,000 59,075 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 177,200 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 81,000 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 72,784 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $115,000 130,056 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 72,493 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 38,385 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,838 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 258,050 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 93,700 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 60,000 65,475 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 170,000 208,250 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 220,000 243,650 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 265,000 290,175 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 20,000 21,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 48,769 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 154,606 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 48,038 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 165,000 174,900 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 105,000 110,513 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 75,000 74,193 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $195,000 197,438 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 230,000 263,350 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 84,200 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) 162,438 168,936 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 74,425 High Income Securities Fund 25 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $170,000 $183,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 55,000 54,175 Consumer cyclicals (8.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,388 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 130,000 149,988 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 70,875 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 20,377 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 46,100 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 112,613 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 60,000 66,600 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 45,000 46,350 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 60,000 60,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 35,000 33,338 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 65,250 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 138,125 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 87,210 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 100,000 108,250 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 45,000 48,263 Building Materials Corp. of America 144A sr. notes 6 7/8s, 2018 50,000 52,563 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 45,000 48,825 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 166,875 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 220,000 213,950 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 145,000 148,081 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 72,100 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 85,200 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,475 26 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 $60,000 $60,975 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 36,350 36,577 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 85,000 85,531 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 65,000 74,425 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 125,000 142,969 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 226,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 30,000 30,150 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 14,550 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,725 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 125,700 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 255,000 267,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 190,000 205,675 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 351,450 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 145,000 141,013 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 95,000 102,600 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 105,000 108,675 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 135,000 145,463 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 126,775 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 72,000 75,510 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 165,000 177,375 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 30,000 30,150 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 60,000 61,500 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 15,000 15,675 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 145,000 150,438 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 70,000 74,375 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 110,000 113,850 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 41,500 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 135,000 147,150 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 147,871 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $155,000 135,238 High Income Securities Fund 27 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Consumer cyclicals cont. Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $85,000 $93,288 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 110,000 116,050 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 150,000 153,750 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 95,000 103,075 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 65,000 67,113 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 81,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 97,763 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 125,000 139,688 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 45,000 47,138 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 70,000 76,300 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 130,000 145,600 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 50,000 52,375 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 79,500 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 46,463 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 220,000 234,300 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 100,000 95,500 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 55,000 56,169 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 42,400 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 227,063 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 140,000 154,000 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 90,000 90,450 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 185,000 210,438 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 109,750 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 75,000 82,875 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 83,650 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 74,588 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 27,563 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 90,000 92,925 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 292,907 330,985 28 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Consumer cyclicals cont. Navistar International Corp. sr. notes 8 1/4s, 2021 $189,000 $197,978 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 145,425 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 110,000 118,250 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 64,350 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 139,650 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 155,000 167,013 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 110,000 114,950 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 50,000 50,625 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 140,000 154,350 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 95,000 106,400 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 47,342 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 90,000 87,750 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 167,200 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 69,875 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 60,000 61,350 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 162,050 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 75,000 80,625 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 10,000 11,350 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 10,000 10,925 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 37,975 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 28,063 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 43,875 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 90,900 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 20,000 20,500 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 75,000 70,688 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 79,000 86,505 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 141,075 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 224,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 100,000 111,250 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 200,000 202,500 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 84,600 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 70,000 70,350 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 95,000 98,325 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 265,000 278,581 High Income Securities Fund 29 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Consumer cyclicals cont. Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 $195,000 $197,438 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 5,000 5,438 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,900 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 95,000 103,075 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 48,038 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 50,000 49,625 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 23,153 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 45,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 45,000 44,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 119,000 131,198 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 65,000 71,988 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 123,300 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 217,529 231,125 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,975 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 180,000 200,025 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 65,000 71,988 Consumer staples (2.6%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 119,475 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 51,000 50,235 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 145,000 157,325 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 40,600 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 45,450 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 59,550 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 81,938 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 55,000 56,513 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 28,500 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 140,000 147,350 30 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 $95,000 $93,100 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 164,213 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 55,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 120,000 115,800 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 25,000 24,438 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 139,913 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 104,738 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 257,325 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 112,350 Elizabeth Arden, Inc. 144A sr. unsec. notes 7 3/8s, 2021 90,000 96,300 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 270,000 269,325 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 48,094 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 115,000 121,613 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 53,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 43,800 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 37,013 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 142,763 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 35,000 37,188 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 180,000 198,000 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 148,000 160,210 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 54,438 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 10,000 10,888 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 90,000 90,675 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 140,000 140,000 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 44,350 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 225,000 258,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 39,288 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 39,506 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 97,425 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 25,000 25,750 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,788 High Income Securities Fund 31 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Consumer staples cont. United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 $30,000 $34,050 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 70,000 74,200 Energy (5.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 48,038 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,975 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 265,000 270,300 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 95,000 79,563 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 92,025 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 196,000 207,760 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 64,650 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 90,000 100,350 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 80,000 83,600 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 155,000 167,013 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 96,900 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 136,875 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 32,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 121,900 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 130,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,763 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 52,500 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 78,225 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 205,000 222,938 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 135,688 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 205,000 214,738 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 241,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 103,788 32 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Energy cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $65,000 $70,038 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 75,563 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 115,000 122,188 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 215,000 221,450 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 105,000 113,400 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 42,100 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 265,000 269,638 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,563 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 40,000 42,400 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 45,000 51,188 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 90,000 97,200 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 141,413 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 194,688 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 25,000 25,688 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 115,000 119,888 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 120,000 125,100 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 45,000 2 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 75,000 79,125 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 55,000 56,650 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 120,000 90,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 102,125 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 93,375 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 50,000 53,250 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 70,200 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 95,000 103,075 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 220,000 236,586 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 90,000 92,025 High Income Securities Fund 33 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 $90,000 $101,475 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 85,000 92,013 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 305,000 311,863 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 193,375 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,375 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 46,350 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 143,100 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 60,000 61,800 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 205,350 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 45,000 47,025 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 245,000 272,256 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 30,000 31,725 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 100,000 108,650 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 100,000 107,750 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 58,988 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 54,250 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,350 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 32,175 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,750 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 95,000 100,700 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 230,000 248,975 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 84,647 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 66,138 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 155,694 Financials (4.5%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 115,000 122,188 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 50,000 52,188 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 101,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 69,225 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 74,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 78,650 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 77,513 34 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Financials cont. American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 $100,000 $128,780 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 105,000 103,425 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 144,450 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 20,000 20,000 CIT Group, Inc. sr. unsec. notes 5s, 2023 65,000 67,600 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 105,000 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 86,400 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 75,000 81,375 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 45,000 45,788 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 152,213 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 201,188 Citigroup, Inc. unsec. sub. notes 1.686s, 2019 EUR 40,000 54,616 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $125,000 118,750 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 69,388 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 110,000 96,250 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 75,000 77,813 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 265,200 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 189,875 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 153,780 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 60,811 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 130,000 136,825 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 185,000 195,175 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 125,000 127,500 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 89,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 64,350 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 70,000 78,050 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 81,375 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 272,115 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R $50,000 54,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 125,000 131,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 84,681 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 101,250 High Income Securities Fund 35 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Financials cont. Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 $40,000 $40,300 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 80,538 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 78,750 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 52,500 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 85,000 90,738 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 160,000 167,600 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 155,000 161,200 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 81,375 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 115,000 115,863 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 120,000 117,600 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 65,400 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 100,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 265,000 281,563 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 65,000 66,953 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 343,288 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 30,000 33,225 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 323,394 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 85,000 86,913 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 135,000 138,375 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 50,000 54,625 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 90,000 90,450 Health care (3.5%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 61,950 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 135,000 142,088 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 102,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 105,000 109,463 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 85,000 90,631 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 130,000 140,238 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 139,100 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 151,122 36 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Health care cont. Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $95,000 $98,563 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 44,440 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 140,000 148,225 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 25,000 26,594 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 20,000 20,700 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 50,000 51,750 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 65,000 69,794 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 102,363 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 225,750 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,800 HCA, Inc. sr. notes 6 1/2s, 2020 430,000 484,825 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 206,625 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 50,000 51,750 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 100,000 107,000 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 53,500 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 50,000 52,625 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 80,000 89,600 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 95,000 96,900 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 180,000 208,800 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 65,000 75,238 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 60,000 62,775 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 103,906 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 70,000 75,775 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,375 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 40,000 42,800 Service Corp. International/US sr. notes 7s, 2019 50,000 53,125 Service Corp. International/US sr. notes 7s, 2017 65,000 73,044 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 96,663 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 89,505 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 90,313 High Income Securities Fund 37 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Health care cont. Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 $55,000 $54,863 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 95,000 93,813 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 249,188 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 140,000 150,500 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 90,184 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 21,825 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 47,869 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 163,875 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 127,200 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 125,000 137,813 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 160,000 166,800 Technology (2.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 79,219 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 245,000 260,925 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 90,000 85,275 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 250,000 248,125 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 55,000 60,088 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 285,000 340,575 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 240,000 260,400 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 80,000 86,700 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 91,000 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 180,000 192,600 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 50,000 53,500 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 ‡‡ 70,000 70,175 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 97,650 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 100,000 102,500 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 120,000 127,200 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 55,000 63,938 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,006 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 105,000 111,563 38 High Income Securities Fund CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Technology cont. Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 $356,000 $348,880 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 85,000 88,825 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 201,250 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 70,000 74,813 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 104,738 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 131,400 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 212,500 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 149,000 161,665 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 98,127 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 125,000 137,656 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 90,000 90,900 Utilities and power (1.9%) AES Corp. (VA) sr. unsec. notes 8s, 2020 55,000 64,625 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 100,725 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 164,938 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 43,650 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 138,000 154,215 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 31,800 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 25,000 25,625 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 95,000 107,162 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 155,000 167,013 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 175,000 219 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 106,156 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 40,000 51,712 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 172,000 178,880 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 293,000 304,720 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 107,000 122,248 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 75,000 80,719 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 35,000 39,463 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 155,000 179,025 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 95,000 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 126,875 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 25,750 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 60,000 60,300 High Income Securities Fund 39 CORPORATE BONDS AND NOTES (40.1%)* cont. Principal amount Value Utilities and power cont. NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 $325,000 $360,750 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 110,000 114,400 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 75,750 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 95,000 88,825 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 18,508 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 44,175 Total corporate bonds and notes (cost $57,301,898) CONVERTIBLE BONDS AND NOTES (35.7%)* Principal amount Value Basic materials (1.1%) Cemex SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $935,000 $1,159,400 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 575,000 577,516 Capital goods (1.8%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 269,000 312,881 General Cable Corp. cv. unsec. sub. notes stepped-coupon 5s (2 1/4s, 11/15/19) 2029 †† 595,000 670,863 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 675,469 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 685,000 1,078,875 Communication services (0.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 230,343 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 1,160,000 116 Consumer cyclicals (8.3%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 453,000 560,588 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 528,010 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 776,000 1,398,740 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 412,000 450,110 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 R 295,000 448,953 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 344,000 692,515 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,635,000 875,747 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 575,000 600,875 Liberty Interactive, LLC 144A cv. sr. unsec. unsub. notes 3/4s, 2043 833,000 1,053,745 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,350,000 2,080,688 priceline.com, Inc. cv. sr. unsec. unsub. notes 1s, 2018 320,000 495,200 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 480,000 770,400 40 High Income Securities Fund CONVERTIBLE BONDS AND NOTES (35.7%)* cont. Principal amount Value Consumer cyclicals cont. Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 $710,000 $939,863 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 195,000 546,853 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 527,000 1,053,671 Consumer staples (1.4%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 64,000 217,240 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 345,000 899,372 Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 740,000 946,349 Energy (4.0%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 2,086,444 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 375,000 361,875 Energy XXI Bermuda, Ltd. 144A cv. sr. unsec. notes 3s, 2018 451,000 434,088 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 714,000 725,603 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 492,000 555,653 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 655,000 520,725 SEACOR Holdings, Inc. 144A cv. sr. unsec. notes 3s, 2028 621,000 612,849 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 500,000 8,750 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 709,649 Financials (4.6%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 935,000 1,016,228 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 R 626,000 690,556 DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 175,000 141,313 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 816,000 920,550 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 605,888 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 330,000 480,769 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 436,000 430,005 PHH Corp. cv. sr. unsec. notes 4s, 2014 760,000 827,450 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 430,000 650,375 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 R 386,000 443,418 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 835,000 750,978 Health care (5.1%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 827,161 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 430,000 484,288 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 969,750 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2014 (China) (In default)† F 763,000 61,040 High Income Securities Fund 41 CONVERTIBLE BONDS AND NOTES (35.7%)* cont. Principal amount Value Health care cont. China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F $445,000 $31,150 Cubist Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 1 1/8s, 2018 465,000 576,600 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 235,000 854,836 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 1,114,000 1,160,649 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero%, 3/1/18) 2042 †† 1,075,000 1,103,219 Medidata Solutions, Inc. 144A cv. sr. unsec. notes 1s, 2018 370,000 495,569 PDL BioPharma, Inc. cv. sr. unsec. unsub. notes 4s, 2018 335,000 344,422 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 490,000 829,938 Technology (9.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 794,000 844,618 Ciena, Inc. cv. sr. unsec. notes 4s, 2020 488,000 724,070 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 1,660,000 3,731,888 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 510,000 828,113 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 727,000 885,577 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 1,485,000 1,852,538 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 1/4s, 2018 600,000 711,540 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 640,000 978,000 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,490,000 1,452,750 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 674,225 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 370,000 457,181 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 465,000 840,778 Total convertible bonds and notes (cost $47,255,007) CONVERTIBLE PREFERRED STOCKS (19.7%)* Shares Value Basic materials (1.6%) ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 39,735 $941,843 Smurfit-Stone Container Corp. (Escrow) zero% cv. pfd. F 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 26,055 1,420,810 Capital goods (1.4%) United Technologies Corp. $3.75 cv. pfd. 31,820 2,115,075 Communication services (2.3%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,311,934 Crown Castle International Corp. Ser. A, $2.25 cv. pfd. 10,509 1,070,604 Intelsat SA Ser. A, $2.875 cv. pfd. (Luxembourg) 13,407 717,275 Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,095 385,954 Consumer cyclicals (1.4%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 45,325 1,058,792 Stanley Black & Decker, Inc. $6.25 cv. pfd. 10,485 1,120,847 42 High Income Securities Fund CONVERTIBLE PREFERRED STOCKS (19.7%)* cont. Shares Value Consumer staples (0.5%) Post Holdings, Inc. 144A $3.75 cv. pfd. 5,894 $761,387 Energy (1.9%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,848 2,063,985 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 1,058 787,152 Financials (7.2%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 28,619 772,713 AMG Capital Trust II $2.575 cv. pfd. 27,810 1,695,542 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,653 3,062,557 EPR Properties Ser. C, $1.44 cv. pfd. 44,170 951,727 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 14,532 817,425 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 15,345 692,366 MetLife, Inc. $3.75 cv. pfd. 27,050 800,410 OFG Bancorp Ser. C, 8.75% cv. pfd. (Puerto Rico) 620 961,000 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 925 1,089,766 Transportation (1.2%) Continental Financial Trust II $3.00 cv. pfd. 18,090 897,152 Genesee & Wyoming, Inc. $5.00 cv. pfd. 7,243 950,644 Utilities and power (2.2%) AES Trust III $3.375 cv. pfd. 18,460 935,691 Dominion Resources, Inc. Ser. A, $3.063 cv. pfd. 20,228 1,157,244 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 54,519 NextEra Energy, Inc. $2.799 cv. pfd. 20,127 1,221,625 Total convertible preferred stocks (cost $26,718,699) COMMON STOCKS (1.0%)* Shares Value Ally Financial, Inc. 15 $126,750 American Axle & Manufacturing Holdings, Inc. † 5,425 104,865 Calpine Corp. † 4,660 88,773 CIT Group, Inc. 1,606 78,180 DISH Network Corp. Class A † 1,525 89,731 Elizabeth Arden, Inc. † 1,945 59,459 EP Energy Corp. Class A † 5,301 98,758 General Motors Co. † 2,545 92,129 Gulfport Energy Corp. † 1,122 74,164 Halcon Resources Corp. † 4,274 16,284 Harry & David Holdings, Inc. † 105 13,020 Hilton Worldwide Holdings, Inc. † 4,786 107,015 Huntsman Corp. 4,550 110,838 Kodiak Oil & Gas Corp. † 11,230 132,626 Lone Pine Resources Canada, Ltd. (Canada) † F 5,612 561 Lone Pine Resources, Inc. Class A (Canada) † F 5,612 561 LyondellBasell Industries NV Class A 855 75,308 MeadWestvaco Corp. 1,855 69,433 Penn National Gaming, Inc. † 8,065 103,635 High Income Securities Fund 43 COMMON STOCKS (1.0%)* cont. Shares Value Service Corp. International 3,924 $73,340 Vantage Drilling Co. † 36,191 63,334 Total common stocks (cost $1,554,271) PREFERRED STOCKS (0.3%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 146 $143,933 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 184,620 M/I Homes, Inc. $2.438 pfd. 2,305 58,201 Total preferred stocks (cost $343,484) SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 $50,000 $47,781 Total senior loans (cost $45,276) WARRANTS (—%)*† Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $1.70 168,777 $1 Total warrants (cost $33,755) $1 SHORT-TERM INVESTMENTS (2.4%)* Shares Value Putnam Short Term Investment Fund 0.06% L 3,696,752 $3,696,752 Total short-term investments (cost $3,696,752) TOTAL INVESTMENTS Total investments (cost $136,949,142) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound USD /$ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $151,333,020. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. 44 High Income Securities Fund ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,532 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $1,627,405) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 4/16/14 $31,576 $32,713 $1,137 Barclays Bank PLC British Pound Sell 3/19/14 250,150 244,151 (5,999) Credit Suisse International Euro Buy 3/19/14 82,679 81,813 866 Euro Sell 3/19/14 82,679 81,147 (1,532) Deutsche Bank AG Euro Buy 3/19/14 10,214 10,107 107 Euro Sell 3/19/14 10,214 10,018 (196) JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/16/14 36,989 38,334 1,345 Euro Buy 3/19/14 93,031 92,697 334 Euro Sell 3/19/14 93,031 92,055 (976) State Street Bank and Trust Co. Canadian Dollar Sell 4/16/14 139,836 144,967 5,131 Euro Buy 3/19/14 211,736 207,816 3,920 Euro Sell 3/19/14 211,736 209,520 (2,216) WestPac Banking Corp. Canadian Dollar Sell 4/16/14 66,850 69,300 2,450 Euro Sell 3/19/14 320,364 312,767 (7,597) Total High Income Securities Fund 45 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $255,579 $— $— Capital goods 104,865 — — Communication services 89,731 — — Consumer cyclicals 302,779 — — Consumer staples 59,459 13,020 — Energy 385,166 — 1,122 Financials 78,180 126,750 — Health care 73,340 — — Utilities and power 88,773 — — Total common stocks Convertible bonds and notes — 53,865,258 92,190 Convertible preferred stocks 3,272,319 26,543,720 657 Corporate bonds and notes — 60,652,722 2 Preferred stocks 184,620 202,134 — Senior loans — 47,781 — Warrants — 1 — Short-term investments 3,696,752 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,226) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 46 High Income Securities Fund Statement of assets and liabilities 2/28/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $133,252,390) $146,440,168 Affiliated issuers (identified cost $3,696,752) (Note 5) 3,696,752 Cash 426,167 Dividends, interest and other receivables 1,672,063 Receivable for investments sold 43,414 Receivable for sales of delayed delivery securities (Note 1) 181,640 Unrealized appreciation on forward currency contracts (Note 1) 15,290 Total assets LIABILITIES Distributions payable to shareholders 538,613 Payable for investments purchased 137,572 Payable for compensation of Manager (Note 2) 253,475 Payable for custodian fees (Note 2) 7,273 Payable for investor servicing fees (Note 2) 12,416 Payable for Trustee compensation and expenses (Note 2) 91,723 Payable for administrative services (Note 2) 515 Unrealized depreciation on forward currency contracts (Note 1) 18,516 Other accrued expenses 82,371 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 4) $158,627,581 Distributions in excess of net investment income (Note 1) (667,920) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (19,811,204) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 13,184,563 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($151,333,020 divided by 16,198,134 shares) $9.34 The accompanying notes are an integral part of these financial statements. High Income Securities Fund 47 Statement of operations Six months ended 2/28/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $1,621 from investments in affiliated issuers) (Note 5) $2,876,489 Dividends (net of foreign tax of $2,713) 1,021,549 Total investment income EXPENSES Compensation of Manager (Note 2) 514,143 Investor servicing fees (Note 2) 37,216 Custodian fees (Note 2) 8,253 Trustee compensation and expenses (Note 2) 5,455 Administrative services (Note 2) 2,288 Auditing and tax fees 43,617 Other 56,250 Total expenses Expense reduction (Note 2) (50) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,596,787 Net realized loss on foreign currency transactions (Note 1) (39,787) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 5,754 Net unrealized appreciation of investments during the period 5,099,853 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 48 High Income Securities Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/14* Year ended 8/31/13 Operations: Net investment income $3,230,866 $7,571,456 Net realized gain on investments and foreign currency transactions 4,557,000 3,997,858 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,105,607 5,548,340 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (3,731,237) (8,257,620) Increase in capital share transactions from reinvestment of distributions — 71,369 Decrease from capital shares repurchased (Note 4) (3,378,308) (4,385,422) Total increase in net assets NET ASSETS Beginning of period 145,549,092 141,003,111 End of period (including distributions in excess of net investment income of $667,920 and $167,549, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 16,617,625 17,166,630 Shares issued in connection with reinvestment of distributions — 8,584 Shares repurchased (Note 4) (419,491) (557,542) Retirement of shares held by the fund — (47) Shares outstanding at end of period 16,198,134 16,617,625 * Unaudited The accompanying notes are an integral part of these financial statements. High Income Securities Fund 49 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 2/28/14 8/31/13 8/31/12 8/31/11 8/31/10 8/31/09 Net asset value, beginning of period Investment operations: Net investment income (loss) a .20 .44 .49 .50 .51 .50 Net realized and unrealized gain (loss) on investments .58 .56 .13 .22 .81 (1.10) Total from investment operations Less distributions: From net investment income (.23) (.48) (.53) (.53) (.53) (.55) Total distributions Increase from shares repurchased .03 .03 — — d .01 .05 Net asset value, end of period Market price, end of period Total return at market price (%) b 12.85 * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .45 * .90 .93 .91 .93 1.04 e Ratio of net investment income (loss) to average net assets (%) 2.17 * 5.10 6.04 5.86 6.60 8.11 e Portfolio turnover (%) 20 * 48 36 63 61 50 * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the fund reflects a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 50 High Income Securities Fund Notes to financial statements 2/28/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2013 through February 28, 2014. Putnam High Income Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The investment objective of the fund is to provide high current income as a primary objective and capital appreciation as a secondary objective. The fund pursues its objective primarily by investing in both convertible bonds and convertible preferred stocks, which share many of the same characteristics as convertible bonds, but offer greater potential for capital appreciation. The fund also invests significantly in high-yielding non-convertible securities with the potential for capital appreciation. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. High Income Securities Fund 51 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. 52 High Income Securities Fund Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $11,901 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2013, the fund had a capital loss carryover of $24,048,911 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $403,469 N/A $403,469 August 31, 2017 23,645,442 N/A 23,645,442 August 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result High Income Securities Fund 53 of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $136,777,070, resulting in gross unrealized appreciation and depreciation of $17,396,539 and $4,036,689, respectively, or net unrealized appreciation of $13,359,850. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.700% of the first $500 million of average 0.430% of the next $5 billion of average net assets, net assets, 0.600% of the next $500 million of average 0.420% of the next $5 billion of average net assets, net assets, 0.550% of the next $500 million of average 0.410% of the next $5 billion of average net assets, net assets, 0.500% of the next $5 billion of average 0.400% of the next $5 billion of average net assets, net assets, 0.475% of the next $5 billion of average 0.390% of the next $5 billion of average net assets, net assets, 0.455% of the next $5 billion of average 0.380% of the next $8.5 billion of average net assets, net assets and 0.440% of the next $5 billion of average 0.370% of any excess thereafter. net assets, The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 54 High Income Securities Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $9 under the expense offset arrangements and by $41 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $95, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $29,042,924 and $35,216,277, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Shares repurchased In September 2013, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 419,491 common shares for an aggregate purchase price of $3,378,308, which reflects a weighted-average discount from net asset value per share of 11.22%. At the close of the reporting period, Putnam Investments, LLC owned approximately 309 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $2,886 based on net asset value. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $2,095,391 $18,151,852 $16,550,491 $1,621 $3,696,752 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the High Income Securities Fund 55 fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $1,800,000 Warrants (number of warrants) 168,777 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $15,290 Payables $18,516 Equity contracts Investments 1 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(39,401) $(39,401) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $5,719 $5,719 Total 56 High Income Securities Fund This page left blank intentionally. High Income Securities Fund 57 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Credit Suisse International Deutsche Bank AG JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts # $1,137 $— $866 $107 $1,679 $9,051 $2,450 $15,290 Total Assets $— Liabilities: Forward currency contracts # $— $5,999 $1,532 $196 $976 $2,216 $7,597 $18,516 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $— $— $— $— $— $— $— Net amount $1,137 $(5,999) $(666) $(89) $703 $6,835 $(5,147) $(3,226) †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. 58 High Income Securities Fund High Income Securities Fund 59 Shareholder meeting results (Unaudited) February 27, 2014 special meeting A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 7,400,519 573,306 317,543 — All tabulations are rounded to the nearest whole number. 60 High Income Securities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Compliance Liaison Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant’s identified portfolio managers included in the registrant’s report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** September 1 – September 30, 2013	132,145	$7.85	132,145	1,027,410 October 1 – October 7, 2013	— — — 1,027,410 October 8 – October 31, 2013	148,300	$7.98	148,300	1,500,248 November 1 – November 30, 2013	17,159	$8.24	17,159	1,483,089 December 1 – December 31, 2013	19,003	$8.24	19,003	1,464,086 January 1 – January 31, 2014	43,911	$8.32	43,911	1,420,175 February 1 – February 28, 2014	58,973	$8.39	58,973	1,361,202 *
